 
Exhibit 10.5

 
NON-COMPETITION AGREEMENT
 
NON-COMPETITION AGREEMENT, effective as of February 22, 2011 (this “Agreement”),
between Punim Chadoshos, Inc., a New York corporation (the “Shareholder”), and
Game Face Gaming, Inc., a Florida corporation (the “Company”).
 
W I T N E S S E T H:
 
 
WHEREAS, subject to the terms and conditions set forth in this Agreement, the
Shareholder agrees to be bound by the terms and conditions of this Agreement.
 
 
NOW, THEREFORE, in consideration of the mutual agreements and covenants set
forth herein, the parties hereto agree as follows:
 
Section 1.       Non-Competition.  (a)  The Shareholder agrees that one and a
half years (1.5) years after the date hereof, it will not engage, directly or
indirectly, either as principal, agent, shareholder, proprietor, creditor,
stockholder, director, officer or consultant, or participate in the ownership,
management, operation or control of any business which directly or indirectly
competes with the “Business of the Company”  (with such term being defined
below) as now being conducted and as proposed to be conducted.  The Shareholder
acknowledges and agrees that the current market for the Company's business
extends throughout the world and that it is therefore reasonable to prohibit the
Shareholder from competing with the Company anywhere in such territory. This
Section shall not apply to the Shareholder’s ownership of less than five percent
(5%) of the capital stock of a company having a class of capital stock which is
traded on any national stock exchange.


(b)   For a period of three (3) years hereafter, the Shareholder agrees that it
will not, directly or indirectly, (i) solicit, divert or recruit or encourage
any of the employees, agents or consultants of the Company, or any person who
was such during the period Shareholder was performing services to the Company,
to leave the employ of the Company or terminate or alter their contractual
relationship in a way that is adverse to the Company's interests, (ii) solicit
or divert business from the Company, or assist any person or entity in doing so
or attempting to do so or (iii) cause or seek to cause any person or entity to
refrain from dealing or doing business with the Company or assist any person or
entity in doing so or attempting to do so.
 
(c)    The Business of the Company shall mean a non-wagering, non-games of
chance (such as chess, poker, and backgammon), multi-platform, multiplayer and
social, game software platform.


Section 2.       Confidential Information.


(a)  The Shareholder agrees that it shall hold in strict confidence and shall
not at any time, directly or indirectly, (i) reveal, report, publicize,
disclose, or transfer any Confidential Information (as described below) or any
part thereof to any person or entity, (ii) use any of the Confidential
Information or any part thereof for any purpose other than in the course of his
duties on behalf of the Company, or (iii) assist any person or entity other than
the Company to secure any benefit from the Confidential Information or any part
thereof.  All Confidential Information (regardless of the medium retained) and
all abstracts, summaries or writings based upon or reflecting any Confidential
Information in the Shareholder's possession shall be delivered by the
Shareholder to the Company upon request therefor by the Company or automatically
upon the termination of this Agreement.
 
 
1

--------------------------------------------------------------------------------

 
 
 
(b)  For purposes of this Agreement, "Confidential Information" shall mean any
information relating to the business, operations, affairs, assets or condition
(financial or otherwise) of the Company which is not generally known by
non-company personnel, or is proprietary or in any way constitutes a trade
secret (regardless of the medium in which information is maintained) which the
Shareholder develops or which the Shareholder obtains knowledge of or access to
through or as a result of the Shareholder’s relationship with the Company.
Confidential Information specifically includes, without limitation, business and
marketing plans, financings, cost and pricing information, supplier information,
all source code, system and user documentation, and other technical
documentation pertaining to the hardware and software programs of the Company,
including any proposed design and specifications for future products and
products in development, and all other technical and business information
considered confidential by the Company.  Confidential Information shall not
include any information that is generally publicly available or otherwise in the
public domain other than as a result of a breach by the Shareholder of his
obligations hereunder.


(c)   Upon the request of the Company at anytime, the Shareholder (i) shall
promptly deliver to the Company all documents or other materials constituting
Confidential Information, together with all copies and summaries thereof in the
possession or under the control of the Shareholder and (ii) shall destroy
materials generated by the Shareholder that include or refer to any part of the
Confidential Information, without retaining a copy of any such material.
 
Section 3.      Work Product
 
(a)    If Shareholder shall (either alone or with others) make, conceive,
create, author, discover, invent or reduce to practice any Development (as
defined below) that: (a) relates to the business of the Company or any of the
products or services being developed, manufactured or sold by the Company; or
(b) results from the use of premises or personal property (whether tangible or
intangible) owned, leased or contracted for by the Company, then all such
Developments and the benefits thereof are and shall immediately become the sole
and  exclusive property of the Company and its assigns, as works made for hire
or otherwise.  Shareholder shall promptly disclose to the Company (or any
persons designated by it) each such Development.  Shareholder hereby assigns all
rights (including, but not limited to, rights to inventions, patentable subject
matter, patents, copyrights, trade secrets, trademarks and other intellectual
property rights) Shareholder may have or may acquire in the Developments and all
benefits and/or rights resulting therefrom to the Company and its assigns
without further compensation and shall communicate, without cost or delay, and
without disclosing to others the same, all available information relating
thereto (with all necessary plans and models) to the Company. Shareholder will
keep and maintain adequate and current written records of all Developments made
by him (in the form of notes, sketches, drawings and other records as may be
specified by the Company), which records shall be available to and remain the
sole property of the Company at all times. “Development” shall mean any
invention, modification, discovery, design, development, process, software
program, work of authorship, documentation, formula, data, technique, know-how,
show-how, trade secret or intellectual property right whatsoever or any interest
therein (whether or not patentable or registrable under patent, copyright,
trademark or similar statutes or subject to analogous protection).
 
 
 
2

--------------------------------------------------------------------------------

 
 
 
(b)   Shareholder understands that his duties may include the preparation of
works, including written or graphic materials, and that each such work has been
or will be prepared as an employee within the scope of his consultancy, and
constitutes a “work made for hire” as defined and used in the Copyright Act of
1976, 17 U.S.C. § 101 et seq.  Shareholder understands that copyright protection
subsists in each “work made for hire” and that the Company is considered the
author of each “work made for hire” and exclusively owns all of the rights
comprised in each copyright, including but not limited to renewals and
amendments.  Shareholder understands that as owner of each copyright, the
Company has the exclusive rights to do and to authorize the actions enumerated
in 17 U.S.C. § 106, including but not limited to the right to reproduce,
distribute and publicly display the copyrighted work.
 
(c)    Any assignment of copyright hereunder includes all rights of paternity,
integrity, disclosure and withdrawal and any other rights that may be known as
or referred to as “moral rights” (collectively, “Moral Rights”).  To the extent
such Moral Rights cannot be assigned under applicable law and to the extent the
following is allowed by the laws in the various countries where Moral Rights
exist, Shareholder hereby waives such Moral Rights and consents to any action of
the Company that would violate such Moral Rights in the absence of such consent.
Shareholder will confirm any such waivers and consents from time to time as
requested by the Company.
 
(d)   Shareholder shall not incorporate into any Development any discovery,
process, design, software code, technology, device, or improvement in any of the
foregoing or other ideas, whether or not patentable and whether or not reduced
to practice, made or conceived by him (whether solely or jointly with others)
which does not result from any work performed by him for the Company or which
Shareholder made prior to employment by the Company (“Other
Inventions”).  Shareholder will notify the Company in writing before Shareholder
makes any disclosure or performs work on behalf of the Company that appears to
threaten or conflict with any Other Inventions.
 
(e)    Shareholder shall, during the term and at any time thereafter, at the
request and cost of the Company, promptly sign, execute, make and do all such
deeds, documents, acts and things as the Company and its duly authorized
officers may reasonably require:
 
(a)  
to apply for, obtain, register and vest in the name of the Company alone (unless
the Company otherwise directs) patents, copyrights, trademarks or other
analogous protection in any country throughout the world relating to a
Development and when so obtained or vested to renew and restore the same;

 
(b)  
to defend any judicial, opposition or other proceedings in respect of such
application and any judicial, opposition or other proceeding, petition or
application for revocation of any such patent, copyright, trademark or other
analogous protection; and

 
(c)  
to evidence, perfect, maintain, defend and enforce all of Company’s rights in
patents, copyrights, trademarks, trade secrets, or other intellectual property
rights relating to the Developments in any and all countries.

 
 
3

--------------------------------------------------------------------------------

 
 
(e) If the Company is unable, after reasonable effort, to secure his signature
on any application for patent, copyright, trademark or other analogous
registration or other documents regarding any legal protection relating to a
Development, whether because of his or her physical or mental incapacity or for
any other reason whatsoever, Shareholder hereby irrevocably designates and
appoints the Company and its duly authorized officers and agents as his agent
and attorney-in-fact, to act for and in his behalf and stead to execute and file
any such application or applications or other documents and to do all other
lawfully permitted acts to further the prosecution and issuance of patent,
copyright or trademark registrations or any other legal protection thereon with
the same legal force and effect as if executed by him.  The Company acknowledges
that the scope of the agency and power of attorney created by this Section is
limited to the furtherance of the prosecution and issuance of patent, copyright
or trademark registrations or other legal protection thereon.
 
Section 4.       Remedies.  The Shareholder agrees and acknowledges that the
foregoing restrictions and the duration and the territorial scope thereof as set
forth in this Agreement are under all of the circumstances reasonable and
necessary for the protection of the Company and its business.  In the event that
the Shareholder shall breach or threaten to breach any of the provisions hereof,
in addition to and without limiting or waiving any other remedies available to
the Company, at law or in equity, the Company shall be entitled to immediate
injunctive relief in any court, domestic or foreign, having the capacity to
grant such relief, to restrain any such breach or threatened breach and to
enforce the provision of this Agreement.


Section 5.       Entire Agreement.  This Agreement constitutes the entire
understanding between the Company and the Shareholder with respect to the
subject matter hereof and supersedes any and all previous agreements or
understandings between the Shareholder and the Company concerning the subject
matter hereof, all of which are merged herein.


Section 6.       Successors.  This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assignors.


Section 7.       Notices. All notices and other communications required or
permitted hereunder shall be delivered personally, sent via facsimile, certified
or registered mail, return receipt requested, or next day express mail or
overnight, nationally recognized courier, postage prepaid with proof of receipt,
to the address or telephone number (in the case of facsimile) set forth
above.  Such addresses and/or telephone numbers may be changed by notice given
in the manner provided herein. Any such notice shall be deemed given (i) when
delivered if delivered personally, (ii) the day after deposit with the express
or courier service when sent by next day express mail or courier, (iii) five (5)
days after deposit with the postal service when sent by certified or registered
mail, or (iv) when sent over a facsimile system with answer back response set
forth on the sender's copy of the document.
 
 
 
4

--------------------------------------------------------------------------------

 

 
Section 8.       Governing Law.  This Agreement shall be governed by and
construed in accordance with the laws of the State of New York, without regard
to choice of law principles.


Section 9.       Amendment and Modification.  This Agreement may be amended,
modified or supplemented only by written agreement executed by the Company and
the Shareholder.


Section 10.     Headings.  The section headings herein are inserted for the
convenience of the parties only and are not to be construed as part of the terms
of this Agreement or to be taken into account in the construction or
interpretation of this Agreement.


Section 11.    Counterparts.  This Agreement may be executed in counterparts and
by facsimile, each of which shall be deemed to be an original but both of which
together will constitute one and the same instrument.


IN WITNESS WHEREOF, the parties have entered into this Agreement as of the day
and year first above written.
 
 

 
COMPANY:
 
GAME FACE GAMING, INC.
         
 
By:
 /s/ Felix Elinson       Name:  Felix Elinson       Title:    Chief Executive
Officer          


 

 
SHAREHOLDER:
 
PUNIM CHADOSHOS, INC.
         
 
By:
/s/ Irving Bader       Name: Irving Bader       Title: Secretary          

 
 
 5

--------------------------------------------------------------------------------

 